NUMBER 13-19-00639-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI–EDINBURG


               IN RE FRAUDULENT HOSPITAL LIEN LITIGATION


      On appeal from MDL No. 15-0360-H in the 444th District Court
                      of Cameron County, Texas.


                             MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Hinojosa
              Memorandum Opinion by Justice Longoria

        MedData d/b/a Alegis Revenue Group, L.L.C. (MedData) filed this notice of appeal

from MDL No. 15-0360-H, In re Fraudulent Hospital Lien Litigation, pending in the 444th

District Court of Cameron County, Texas. 1 MedData alleged that the judge of the MDL



        1 This case originated in trial court cause number C-2502-19-E in the 275th District Court of Hidalgo
County, Texas, which was transferred to MDL No. 15-0360-H in the 444th District Court of Cameron County,
Texas, for consolidated pretrial proceedings.
pretrial court had not ruled on MedData’s motion to dismiss filed pursuant to the Texas

Citizens Participation Act (TCPA) within the statutory deadline, and accordingly, its motion

to dismiss was “considered to have been denied by operation of law.” See TEX. CIV. PRAC.

& REM. CODE ANN. §§ 27.005(a), 27.008(a). This appeal ensued.

        On January 9, 2020, MedData filed a “Motion to Dismiss Appeal as Premature.”

Without “abandoning its position that each case in an MDL proceeding is distinct,”

MedData asserted that its attempted interlocutory appeal should be dismissed on grounds

that the underlying MDL proceedings are stayed, and thus its notice of appeal was

premature. MedData’s motion to dismiss is opposed by appellees, Nedio Alaniz, et al., 2

however, more than ten days have passed since the motion to dismiss was filed and

appellees have not filed a response or other pleading in opposition to MedData’s motion.

See TEX. R. APP. P. 10.1(a)(5), 10.1(b), 10.3(a).

        The Court, having examined and fully considered the motion to dismiss and the

applicable law, is of the opinion that the appeal should be dismissed for the reasons

expressed in our opinion in In re Fraudulent Hospital Lien Litigation, No. 13-19-00627-

CV, 2020 WL _____ (Tex. App.—Corpus Christi–Edinburg Mar. 5, 2020, no pet. h.) (mem.

op.),       available   at   http://www.search.txcourts.gov/case.aspx?cn=13-19-00627-CV.



        2  The appellees include: Nedio Alaniz, Alma Alvarez, Federico Andrade, Blanca Castillo, Roel
Cavazos, Jose Coronel, John Crowson, Blanca Fernandez, Jaclyn Gaitan, Bernardo Garcia, Elvia Garcia,
Sanjuanita Garza, Manrique Hinojosa, Erika Lara, Martin Leal, Sotero Lopez, Esmeralda Maldonado, Aida
Martinez, Arturo Martinez, Esther Martinez, Jose Martinez, Martha Martinez, Jovanna Mendoza, Jeremiah
Morgan, Adela Olvera, Leonor Ortiz, Jorge Patlan, Laverne Pena, Rosa Ramirez, Stephanie Ramirez, Rosa
Ramirez Cruz, Magda Ramon, Magda Ramon, Damaris Rodriguez, Laura Rodriguez, Yessica Rojas, Edgar
Saenz, Lucia Salazar, Juan Sanchez, Yolanda Sanchez, Yolanda Sanchez, Emilio Solis, Gustavo Soto,
Gloria Tijerina, Linda Valdez, Savannah Zamora, Donato Zavala, Ruth Zavala, Diana Zuniga, and Jesus
Zuniga.

                                                 2
Accordingly, we grant MedData’s motion to dismiss and we dismiss this appeal for lack

of jurisdiction. Pending motions, if any, are dismissed as moot.

                                                              NORA L. LONGORIA
                                                              Justice

Delivered and filed the
5th day of March, 2020.




                                            3